SHARPE, J.
To remove an alleged cloud from her title to the timber interest in seventy acres of land, complainant seeks to have cancelled a writing which purports to be a deed from her to defendant conveying the timber interest in question together with the fee sample interest in an adjoining ten acres. The alleged ground for relief is that complainant never executed such a deed. It is proven that complainant has twice sued the defendant in ejectment for the ten acres of land, and that in both suits the execution of this deed was the main question at issue, and further that in both suits judgment was rendered on verdict for defendant. By those judgments complainant is precluded from showing in this suit that she did not execute the deed. The general rule is that an adjudication estops, the parties to reopen the controversy determined by it. 2 Brick. Dig. 580. Though the property involved be not the same in both suits, yet if there is identity in the right upon which the judgment was invoked and if that right was properly within the issues of the first suit and was therein actually contested, tried: and determined upon its merits, the parties are bound to that result in the second suit. — Crowder v. Red Mountain Mining Co., 127 Ala. 254; Liddell v. Chidester, 84 Ala. 508; Heard v. Pulaski, 80 Ala. 502; Boyd v. Wallace, 81 Ala. 352; Bissell v. Spring Valley Township, 124 U. S. 225; Cromwell v. County of Sac., 94 U. S. 351; Jacobson v. Miller, 41 Mich. 90; Van Fleet’s Former Adjudication, §§ 1, 272. And to show that the matter was so actually put in contest and adjudicated, parol proof may be looked to when the record of the first suit fails to disclose the fact. — Chamberlain v. Gaillard, 26 Ala. 504; Strauss v. Meertief, 64 Ala. 299.
In Smith v. Kernochan, 7 How. (U. S.) 198, it was held that a decree upon the validity of a mortgage had in court of chancery was binding upon the parties in an action of ejectment dependent upon the same mortgage; and the rule is not different where as between these parties the deed’s validity has been first established in ejectment and is afterwards assailed in chaneeiy. Under our statute, two judgments in eject*486ment for tile defendant founded on the same title conclude the controversy, and together must he given the same binding force as would be given to a single judgment in another form of suit. In Boyd v. Wallace, supra, the validity of a mortgage conveying both land and personal property had been ¡tried in a suit for the land. In the then pending suit which was for the chattels, and founded upon the same, mortgage, the court recognized as a valid principle that if the fact of validity had been adjudicated by two judgments in ejectment instead of one, the parties would have been concluded thereon in the suit for chattels.
The decree will be affirmed!